DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered. Claims 1-5, 7, 8, and 10-20 are pending. 
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on May 6, 2021.
Election/Restrictions
Currently amended claim 17 is now directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 17 has been amended to recite wherein the plurality of ribs rest on an upper surface of the second sole plate, instead of the second sole plate being detached from the plurality of ribs, as previously presented. The Examiner notes that claim 17 is now drawn to the alternate embodiment of Fig. 11, as discussed by Applicant on page 21 of the Remarks filed on March 25, 2021. See the distinction between the two different species in paragraph 0043 of the In other embodiments, the lower surface 34 may rest on the upper surface 36 even when the sole structure 10 is in the relaxed state, as shown and described with respect to the first sole plate 312 of the sole structure 310 of FIG. 11.” See also paragraph 0066: “FIG. 11 shows another alternative embodiment of a sole structure 310 alike in all aspects to the sole structure 10 except that the first sole plate 12 is replaced with a first sole plate 312 having ribs 330 sufficiently thick in height that lower surface 34 of the ribs 330 rest on the upper surface 36 of the second sole plate 15 even when the sole structure 310 is in a relaxed, unflexed state as shown.”
Since Applicant has received an action on the merits for the originally presented invention (e.g., the embodiment of Fig. 4), this invention has been constructively elected by original presentation for prosecution on the merits. The Examiner notes that in the original claim set filed on August 7, 2017, each independent claim (i.e., claims 1 and 17) recited wherein the second sole plate and the first rib/plurality of ribs were detached (i.e., as in the embodiment of Fig. 4). Accordingly, claims 17-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-5, 7, 8, and 10-16 are presented for examination below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, 10, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (herein Greene)(US PG Pub 2004/0250446) in view of Stockbridge et al. (herein Stockbridge)(US PG Pub 2014/0013624) and Duckoff (US Patent No. 2,211,057).
Regarding claim 1, Greene discloses a sole structure (30) for an article of footwear (10, see at least Fig. 1) comprising:
a first sole plate (60) that includes:
a forefoot region (portion of 60 in forefoot region 11);
a foot-receiving surface (upper surface of 60, i.e., facing upwards in Figs. 3A-3C);
a lower surface opposite the foot-receiving surface (lower surface of 60, i.e., facing downwards in Figs. 3A-3C);
a plurality of slots (63) including:
a first slot (see annotated Fig. 2);

wherein the plurality of slots is disposed in the forefoot region and extends generally transversely and entirely through the first sole plate from the foot-receiving surface to the lower surface (see Figs. 2 and 3C, the Examiner notes that claim 1 does not require the plurality of slots to be located only in the forefoot region, and the slots 63 are indeed located in the forefoot region 11, as well as in the midfoot and heel regions 12, 13);
a first rib disposed between the first slot and the second slot (first 62 as annotated in Fig. 2);
a second sole plate (40) having an upper surface (upper surface of 40, i.e., facing upwards in Figs. 3A-3C), the upper surface having a forward portion (upper surface of forefoot wall 44), a rear portion (upper surface of heel wall 45), and a midportion (upper surface of 40 between 44 and 45, see Fig. 3C and paragraph 0034) disposed between the forward portion and the rear portion and connecting the forward portion to the rear portion (see Fig. 3C),
wherein the forward portion of the upper surface of the second sole plate is secured to the lower surface of the first sole plate forward of the plurality of slots, and the rear portion of the upper surface of the second sole plate is secured to the lower surface of the first sole plate rearward of the plurality of slots (see Fig. 3C and paragraph 0043); and
wherein the midportion of the upper surface of the second sole plate extends under and not into the plurality of slots, extend under and not above a lower surface of the first rib, and is detached from the first rib (see Fig. 3C and paragraph 0043, note that first plate 60 and second plate 40 are separated in the midportion at least by a displacement space 16, which causes the layers to be detached in the midportion).

    PNG
    media_image1.png
    556
    812
    media_image1.png
    Greyscale

	Greene substantially discloses the invention as claimed above, but fails to further disclose wherein the first slot and the second slot extend from a medial-most edge of the first sole plate at a medial side of the first sole plate to a lateral-most edge of the first sole plate at a lateral side of the first sole plate. Instead, Greene discloses wherein the plurality of slots (63) extend very near to the medial-most and lateral-most edges of the first sole plate but terminate in a perimeter portion (61) of the first sole plate (see at least Fig. 2 and paragraphs 0043-0045).
	However, Stockbridge teaches a sole structure (100) for an article of footwear, including a first sole plate (top layer of sole structure 100/midsole as described in paragraph 0031, see also Figs. 4-6) and a second sole plate (lower layer of sole structure 100/outsole as described in paragraph 0031), the first sole plate including a plurality of slots (see annotated Figs. 3-4), wherein at least some of the slots extend from a medial-most edge of the first sole plate at a 

    PNG
    media_image2.png
    538
    801
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    438
    735
    media_image3.png
    Greyscale


	Therefore, based on Stockbridge’s and Duckoff’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Greene’s plurality of slots such that the first slot and the second slot would extend from a medial-most edge of the first sole plate at a medial side of the first sole plate to a lateral-most edge of the first sole plate at a lateral side of the first sole plate; as doing so would further enhance flexibility of the sole structure to allow the sole structure to naturally guide the movement of the foot, and would impart a maximum amount of flexibility in the forefoot area of the sole structure.

Regarding claim 2, Greene, Stockbridge, and Duckoff together teach the limitations of claim 1, as discussed above, and further discloses wherein each of the plurality of slots (63 of Greene) is configured to be open when the sole structure is in a relaxed, un-flexed state (see Figs. 2 and 3C and paragraph 0053 of Greene), but fails to further teach wherein each of the plurality of slots is also configured to be open during dorsiflexion of the sole structure in a first portion of 
However, it is noted that Greene’s sole structure is specifically configured to allow the plurality of ribs (62) to deflect downward into the cavity of the sole structure as forces are induced through walking or running, so as to promote flexion along the plurality of slots (63; see paragraphs 0044-0055).
Based on Greene’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Green’s sole structure would be capable of being used wherein each of the plurality of slots is also open during dorsiflexion of the sole structure in a first portion of a flexion range (i.e., when the walking/running force is relatively small and causes minimal deflection of the ribs and therefore minimal flexure/deformation of the slots); and closed during dorsiflexion of the sole structure in a second portion of the flexion range greater than the first portion of the flexion range (i.e., when the walking/running force is high enough to cause substantial deflection of the ribs and substantial flexure/deformation of the slots so as to cause the slots to be closed via the deflection of the ribs), as doing so would maximize the flexibility of the first sole plate. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “wherein each of the plurality of slots is open during dorsiflexion of the sole structure in a first portion of a flexion range; and closed during dorsiflexion of the sole structure in a second portion of the flexion range greater than the first portion of the flexion range” is a functional limitation. It is well settled that it is possible for In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Greene, Stockbridge, and Duckoff together teach the structure as claimed, and Greene also discloses wherein the first sole plate is configured to be flexed and undergo deflection and deformation (see above), and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 3, as discussed above, the sole structure together taught by Greene, Stockbridge, and Duckoff is capable of being used within a flexion range, wherein the first portion of the flexion range includes flex angles of the sole structure less than a first predetermined flex angle; the second portion of the flexion range includes flex angles greater than or equal to the first predetermined flex angle. As noted above, Greene’s sole structure is specifically configured to allow the plurality of ribs (62) to deflect downward into the cavity of the sole structure as forces are induced through walking or running, so as to promote flexion along the plurality of slots (63; see paragraphs 0044-0055). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II). Furthermore, it is noted that no structure is positively recited in the limitation “wherein the first portion of the flexion range includes flex angles of the sole structure less than a first predetermined flex angle; the second portion of the flexion range includes flex angles greater than or equal to the first 
Regarding the limitation “the sole structure provides a change in bending stiffness at the first predetermined flex angle,” Green’s sole structure is capable of being used wherein the sole structure provides a change in bending stiffness at the first predetermined flex angle. It is noted that any planar member that provides some flexibility will be configured to flex to a certain degree, after which the planar member will break or cease to flex (i.e., will experience a change in bending stiffness). Greene discloses wherein the first sole plate (60) and the second sole plate (40) may comprise various materials (see paragraphs 0035-0036 and 0052) that provide a certain degree of flexibility, up to a certain degree.
It is noted that the recitation of “the sole structure provides a change in bending stiffness at the first predetermined flex angle” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Greene, Stockbridge, and Duckoff together teach the structure as claimed, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 4, Greene, Stockbridge, and Duckoff together teach the limitations of claim 3, as discussed above, but fail to further teach wherein the first predetermined flex angle is an angle from 35 degrees to 65 degrees.

Furthermore, as noted above, Greene discloses wherein the first sole plate (60) and the second sole plate (40) may comprise various materials (see paragraphs 0035-0036 and 0052) that provide a wide range in degrees of flexibility.
Therefore, absent a teaching of criticality with respect to the exact angle range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of materials and material flexibility such that the first predetermined flex angle would be between 35 degrees and 65 degrees, in order to achieve an optimal configuration to provide a desired amount of compression, force attenuation, structural strength, and/or resistance to degradation (see paragraphs 0035-0036 and 0052), since discovering the optimum or workable ranges of material flexibility involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 5, as noted above, the sole structure together taught by Greene, Stockbridge, and Duckoff is capable of being used within a flexion range, wherein the sole structure provides a first bending stiffness in the first portion of the flexion range, and a second bending stiffness greater than the first bending stiffness in the second portion of the flexion range. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II). As explained above, any planar member that provides some flexibility will be configured to flex to a certain degree, after which the planar member will break or cease to flex (i.e., will experience a change in bending stiffness). Greene discloses wherein the first sole plate (60) and the second sole plate (40) may comprise various materials (see paragraphs 0035-0036 and 0052) that provide a certain degree of flexibility, up to a certain degree.
It is noted that the recitation of “wherein the sole structure provides a first bending stiffness in the first portion of the flexion range, and a second bending stiffness greater than the first bending stiffness in the second portion of the flexion range” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Greene, Stockbridge, and Duckoff together teach the structure as claimed, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 7, the modified sole structure of Greene (i.e., Greene in view of Stockbridge and Duckoff) is further disclosed wherein the second sole plate (40 of Greene) is displaced from the first rib by a vertical gap (16 of Greene) when the sole structure is in a relaxed, un-flexed state, the vertical gap being open to and in communication with the plurality of slots (63, see Figs. 2 and 3C, and paragraphs 0040-0043 and 0053 of Greene).



Regarding claim 10, Greene, Stockbridge, and Duckoff together teach the limitations of claim 1, as discussed above. Green fails to further disclose in the current embodiment wherein the first sole plate includes: a first set of bridges; wherein each bridge of the first set of bridges is: spaced transversely apart from each other bridge of the first set of bridges; spans the first slot; and connects the first rib with a portion of the first sole plate forward of the first rib; a second set of bridges; wherein each bridge of the second set of bridges is: spaced transversely apart from each other bridge of the second set of bridges; spans the second slot; and connects the first rib with a portion of the first sole plate rearward of the first rib; and wherein bridges of the first set of bridges are staggered along the first sole plate in a transverse direction relative to bridges of the second set of bridges.
However, Greene discloses an alternate embodiment (see Fig. 7 and paragraphs 0059-0060) wherein the first sole plate (60) includes at least one first bridge (singular 67 spanning the first slot as annotated in Fig. 7) wherein the at least one first bridge spans a first slot (63 as annotated in Fig. 7) and connects a first rib (62 as annotated in Fig. 7) with a portion of the first sole plate forward of the first rib; and a second set of bridges (pair of 67 spanning the second slot as annotated in Fig. 7); wherein each bridge of the second set of bridges is: spaced transversely apart from each other bridge of the second set of bridges; spans a second slot (63 as annotated in Fig. 7); and connects the first rib with a portion of the first sole plate rearward of the first rib (see annotated Fig. 7); and wherein the at least one first bridge is staggered along the first sole plate 

    PNG
    media_image4.png
    815
    701
    media_image4.png
    Greyscale


	Greene fails to teach wherein the at least one first bridge is a first set of bridges, wherein each bridge of the first set of the bridges is spaced transversely apart from each other bridge of the first set of bridges. Instead, Green teaches a singular first bridge (see Fig. 7).
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Greene’s singular bridge to be a first set of bridges spaced transversely apart from each other, as doing so would mimic the configuration of the second set of bridges (see Fig. 7) and further limit independent deflection in the specific area (see paragraph 0060). Furthermore, such a modification would amount to a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B).

Regarding claim 11, the modified sole structure of Greene (i.e., Greene in view of Stockbridge and Duckoff) is further disclosed wherein the plurality of slots (63 of Greene) 

    PNG
    media_image5.png
    574
    812
    media_image5.png
    Greyscale


Greene fails to further disclose wherein each of the plurality of slots is configured to be open during dorsiflexion of the sole structure in a first portion of a flexion range; and closed during dorsiflexion of the sole structure in a second portion of the flexion range greater than the first portion of the flexion range. 

Based on Greene’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Green’s sole structure would be capable of being used wherein each of the plurality of slots is open during dorsiflexion of the sole structure in a first portion of a flexion range (i.e., when the walking/running force is relatively small and causes minimal deflection of the ribs and therefore minimal flexure/deformation of the slots); and closed during dorsiflexion of the sole structure in a second portion of the flexion range greater than the first portion of the flexion range (i.e., when the walking/running force is high enough to cause substantial deflection of the ribs and substantial flexure/deformation of the slots so as to cause the slots to be closed via the deflection of the ribs), as doing so would maximize the flexibility of the first sole plate. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “wherein each of the plurality of slots is open during dorsiflexion of the sole structure in a first portion of a flexion range; and closed during dorsiflexion of the sole structure in a second portion of the flexion range greater than the first portion of the flexion range; and the rear wall of the first rib contacts the front wall of the second rib when the second slot closes” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Greene, Stockbridge, and Duckoff together teach the structure as claimed, and Greene also discloses wherein the first sole plate is configured to be flexed and undergo deflection and deformation (see above), and therefore would have a reasonable expectation of performing such function. It is also noted that the closure of the slots would necessarily cause at least a portion of the rear wall of the first rib to contact the front wall of the second rib, since the second slot, which separates the first and second ribs and defines the walls of the first and second ribs, would be closed. See MPEP 2173.05(g).  

Regarding claim 13, Greene, Stockbridge, and Duckoff together teach the limitations of claim 1, as discussed above. Greene fails to further disclose in the current embodiment at least one first bridge spanning the first slot and connecting the first rib with a portion of the first sole plate forward of the first rib; at least one second bridge spanning the second slot and connecting the first rib with a portion of the first sole plate rearward of the first rib; and wherein the at least one first bridge and the at least one second bridge are integral with the first sole plate.
However, Greene discloses an alternate embodiment (see Fig. 7 and paragraphs 0059-0060) wherein the first sole plate (60) includes at least one first bridge (singular 67 spanning the first slot as annotated in Fig. 7) spanning a first slot (63 as annotated in Fig. 7) and connecting a first rib (62 as annotated in Fig. 7) with a portion of the first sole plate forward of the first rib; and at least one second bridge (pair of 67 spanning the second slot as annotated in Fig. 7) spanning a second slot (63 as annotated in Fig. 7) and connecting the first rib with a portion of 
Therefore, based on Greene’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Green’s first sole plate to include at least one first bridge spanning the first slot and connecting the first rib with a portion of the first sole plate forward of the first rib; at least one second bridge spanning the second slot and connecting the first rib with a portion of the first sole plate rearward of the first rib; and wherein the at least one first bridge and the at least one second bridge are integral with the first sole plate; as doing so would limit independent deflection in certain areas (e.g., the forefoot area) of the first sole plate.

Regarding claim 14, Greene, Stockbridge, and Duckoff together teach the limitations of claim 1, as discussed above. Greene fails to further disclose wherein the first sole plate is integral with the second sole plate.
However, both Stockbridge and Duckoff teach wherein the first sole plate and second sole plate may be formed as separate layers or formed integrally with one another (see paragraph 0031 of Stockbridge and page 1, column 2, line 51 – page 2, column 1, line 25 of Duckoff). It is noted that forming the sole plates integrally would require fewer joining steps during assembly of the sole structure, to maximize cost effectiveness.
Therefore, based on Stockbridge’s and Duckoff’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have 

Regarding claim 15, the modified sole structure of Greene (i.e., Greene in view of Stockbridge and Duckoff) is further disclosed wherein the first sole plate (60 of Greene) is one of, or is a unitary combination of: any two or more of, an outsole, a midsole, and an insole (see Figs. 2-4 and paragraph 0060 of Greene, first sole plate 60 forms a footbed of the sole structure, which is configured to receive the wearer’s foot, and therefore functions as an insole).

Regarding claim 16, the modified sole structure of Greene (i.e., Greene in view of Stockbridge and Duckoff) is further disclosed wherein the first sole plate (60 of Greene) further includes a midfoot region (portion of 60 in midfoot region 12 of Greene) and a heel region (portion of 60 in heel region 13 of Greene, see Figs. 1-3 and paragraphs 0030-0031 of Greene), and the second sole plate (40 of Greene) has a forefoot region (portion of 40 in forefoot region 11 of Greene), a midfoot region (portion of 40 in midfoot region 12 of Greene), and a heel region (portion of 40 in heel region 13 of Greene).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732